DETAILED ACTION
1.	 Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 09/05/2017, claims 1.21 have been amended. Claims 22-24 have been add. The currently pending claims considered below are Claims 1-24.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and 	process 	of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 	pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 	contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “a non-transitory computer program instructions”. It is noted that the specification par. [0013], discloses “a non-transitory processor-readable medium” which is different than the new claim language term amended reciting “a non-transitory computer program instructions”. The term non-transitory computer program instructions are introducing a new subject matter. The specification does not describe the term “non-transitory computer program instructions”. Therefore, the claims failing to comply with the written description requirement.
Any amendment to the claims should be commensurate with its corresponding disclosure.
Claims 1-10 are rejected for incorporating the deficiencies of parent claim 1, respectively.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new 	and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  

As per claim 1, the claim recites “A processor readable medium embodying non-transitory computer program instructions, wherein the instructions are operative to cause at least one processor of a computing device to carry out steps, comprising:”. 
The claim only recites that the processor readable medium embodying the non-transitory computer program instructions. Where the computer program instructions are interpreted as a computer program product. As per MPEP 2106.03, “Even when a product has a physical or tangible form, it may not fall within a statutory category” and may still encompass signals per se. Furthermore, there is no special definition provided in the specification for the claimed term “non-transitory computer program instructions” that disavows signals. 
Thus, the claim still encompasses an embodiment directed to signals per se as discussed in MPEP 2106.03. Therefore, the claims 1-10 are not a statutory category.
Any amendment to the claims should be commensurate with its corresponding disclosure.
Claims 2-10 are rejected for incorporating the deficiencies of parent claim 1, respectively.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 9-11, and 18-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Bruno et al. (US 20160006856 A1) in view of Savliwala et al. (US 20170193087 A1).

	As per claim 1, Bruno teaches a processor readable medium embodying non-transitory computer program instructions, wherein the instructions are operative to cause at least one processor of a computing device to carry out steps, comprising (Bruno, fig. 1, par. [0071], “a type of machine readable medium.  Executable code, for example, may take the form of software, firmware, or microcode of the type suitable for execution by the particular processor hardware of the mobile device, other user terminal device or server platform, so as to configure the respective equipment to perform functions like those discussed herein.” The type of machine readable medium is interpreted as the processor readable medium embodying non-transitory computer program instructions. Further, par. [0019], “The user 103 (i.e., a subscriber) may access any of the stored information via the mobile device 105 and/or other devices (e.g., a tablet, laptop or personal computer).” Where all the devices are computing devices and can be used to store and process computer instructions): 
	(a) causing to be assigned within a text entry application a text string start indicator and a text string end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt from a user of the computing device into the text entry application through at least one input device of the computing device, user entered text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device), 
	wherein the user entered text includes therein as a subset thereof the text string start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	then immediately thereafter search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”), and 
	then immediately thereafter the text string end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), 
	wherein search string text includes a plurality of characters selected and arranged by the user (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device), 
	3(c) responsive at least in part to receipt of the text string start indicator, the search string text, and the text string end indicator in (b), automatically providing(Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator. The presenting suggested search terms is automatically generated and provided to the user in the user device interface.Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). it is noted that the claim recited “automatically providing”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958));
	(i) automatically communicating via a web browser application (Bruno, fig. 1, par. [0024], [0035], “The communication between the search app 120 and the mobile communications network 140 may be direct or may be through other applications that are not shown in the example. For example, the search app 120 may use a web browser application (not shown) or other application suitable for communicating with the mobile communication network 140 or other network.” Where the mobile communications are via a web browser application. it is noted that the claim recited “automatically communicating”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
	(ii) invoking in the web browser application a web search based on the search string text (Bruno, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines), 
	4(iii) receiving results of the web search invoked in (e) (ii) (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	(iv) outputting through the at least one output device, indicia corresponding to at least a portion of the results of the web search received in  (e) (iii) (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the portion of the results of the web search received in (e) (iii). Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device).
	However, it is noted that the prior art of Bruno does not explicitly teach “wherein the user interface output corresponds to the user entered text with a hyperlink corresponding to the search string text, in place of the search string text, (d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output, (e) responsive at least in part to receipt of an the at least one input to the at least one input device corresponding to user selection of the hyperlink;”
	On the other hand, in the same field of endeavor, Savliwala teaches wherein the user interface output corresponds to the user entered text with a hyperlink corresponding to the search string text, in place of the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1), 
	(e) responsive at least in part to receipt of (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Savliwala that teaches rich text features of messaging applications for mobile devices into Bruno that teaches a messaging application search service. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to sharing deep links with contacts during text message exchange (Savliwala par. [0003]). 

As per claim 9, Savliwala teaches wherein in (c), the hyperlink included in the user interface output includes all characters included in the search string text, and does not include the text string start indicator and the text string end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator),
Additionally, Bruno teaches wherein in (e), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).

	As per claim 10, Bruno teaches wherein (de)(iv) includes outputting through the least one output device a user selectable toggle button (Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button. Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
wherein user selection of the toggle button causes the at least one output device to change between outputting the indicia corresponding to the at least a portion of the results of the web search and outputting the user interface output of the text entry application (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).

	As per claim 11, Bruno teaches a processor implemented method of improving a computing device by generating hyperlinks in a text entry application on-a the computing device, the method comprising (Bruno, fig. 3E, par. [0055], [0071], “methods of messaging application search service outlined above may be embodied in programming, e.g. from execution by a mobile device and/or at a server.” Where the mobile device is a computing device. Further, par. [0056], “a person may be searching for the lyrics to the song ‘My Girl’, so the first search term is the letter “m.” The search application, in an example in which search suggestions are provided as the user inputs search terms, may access a list of tagged items (e.g., links, images and the like) in the mobile device memory to locate tagged items that match the letter “m,” and populates the search bar with the matching tagged item.” Where the links is interpreted as the generating hyperlinks in a text entry application on-a the computing device): 
	(a) causing to be assigned within the text entry application a search string text start indicator and a search string text end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt from a user into the text entry application through at least one input device of the computing device, user entered text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device), 
	wherein the user entered text includes therein as a subset thereof the search string text start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A. The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	then thereafter without intermediate searchable characters, search string 10text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”), and 
	then thereafter without intermediate searchable characters, the search string text end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), 
	wherein the search string text comprises a plurality of user selected and arranged characters (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device), 
	(c) responsive at least in part to receipt of the search string text start indicator, the search string text, and the search string text end indicator in (b) (Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator);
	(i) automatically invoking a web search in a web browser application using the search string text (Bruno, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
	(ii) receiving results of the web search invoked in (f)(i) (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	(iii) outputting at least a portion of the results of the web search received in (f)(ii) through the at last one output device (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the portion of the results of the web search received in (e) (iii). Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device).  
	However, it is noted that the prior art of Bruno does not explicitly teach “automatically generating a hyperlink corresponding to the search string text, (d) outputting the user entered text through at least one output device of the computing device with the hyperlink generated in (c) included in place of the search string text, wherein the hyperlink in the output user entered text is selectable via at least one input through the at least one input device, (e) receiving at least one input through the at least one input device corresponding to selection of the hyperlink output in (d), (f) responsive at least in part to the at least one input received in (e);”
	On the other hand, in the same field of endeavor, Savliwala teaches automatically generating a hyperlink corresponding to the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) outputting the user entered text through at least one output device of the computing device with the hyperlink generated in (c) included in place of the search string text, wherein the hyperlink in the output user entered text is selectable via at least one input through the at least one input device (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1),
 	(e) receiving at least one input through the at least one input device corresponding to selection of the hyperlink output in (d), (f) responsive at least in part to the at least one input received in (e) (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link. Further, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Savliwala that teaches rich text features of messaging applications for mobile devices into Bruno that teaches a messaging application search service. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to sharing deep links with contacts during text message exchange (Savliwala par. [0003]).

As per claim 18, Bruno teaches wherein in (d), the hyperlink that is output through the at least one output device 15includes all the characters included in the search string text, and does not include the search string text start indicator and the search string text end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator),
Additionally, Bruno teaches wherein in ((Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).

As per claim 19, Bruno teaches wherein (b) includes enabling receipt from the user into the text entry application through the at least one input device, at least one of the search string text start indicator, the search string text, and the search string text end indicator, via at least one of manual text entry, voice entry, video entry, entry via manual selection, 16entry via motion, entry via light, entry via pasting, entry via a data or media file, or any combination thereof (Bruno, fig. 3, par. [0031], “a voice recognition function (not shown) that recognizes the voice inputs and populates the dialogue box 350 with text that corresponds to the voice recognition application's recognition of the voice inputs.” Where the voice inputs are interpreted as the voice entry).

	As per claim 20, Bruno teaches a processor readable medium embodying non-transitory computer program instructions, wherein the instructions are operative to cause at least one processor of a computing device to carry out steps, comprising (Bruno, fig. 1, par. [0071], “a type of machine readable medium.  Executable code, for example, may take the form of software, firmware, or microcode of the type suitable for execution by the particular processor hardware of the mobile device, other user terminal device or server platform, so as to configure the respective equipment to perform functions like those discussed herein.” The type of machine readable medium is interpreted as the processor readable medium embodying non-transitory computer program instructions. Further, par. [0019], “The user 103 (i.e., a subscriber) may access any of the stored information via the mobile device 105 and/or other devices (e.g., a tablet, laptop or personal computer).” Where all the devices are computing devices and can be used to store and process computer instructions): 
	(a) causing to be assigned within a text entry application at least one search string text indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt into the text entry application through at least one input device of the computing device, user entered text including as only a portion thereof the at least one search string text indicator and the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device. Where $ can be interpreted as the user entered text including as only a portion thereof), 
	wherein within the user entered text the at least one search string text indicator at least one of precedes and follows the search string text without searchable characters being intermediate of the search string text indicator and the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset. Where “go ah” is the search string text immediately enter after the “S”. Where the space character immediately after the string “go” is an indicator that string text entered go has end. The space character is also considered as a search string text without searchable characters being intermediate of the search string text indicator and the search string text), 
	17wherein search string text includes a plurality of user selected and arranged characters (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device), 
	(c) responsive at least in part to receipt through the at least one input device of the at least one search string text indicator and the search string text in (b), automatically providing a user interface output through at least one output device of the computing device (Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator. The presenting suggested search terms is automatically generated and provided to the user in the user device interface. Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). it is noted that the claim recited “automatically providing”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958));
	(i) carrying out responsive to operation of a web browser, a web search using the search string text (Bruno, fig. 1, par. [0024], [0035], “The communication between the search app 120 and the mobile communications network 140 may be direct or may be through other applications that are not shown in the example. For example, the search app 120 may use a web browser application (not shown) or other application suitable for communicating with the mobile communication network 140 or other network.” Where the mobile communications are via a web browser application. Further, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines), 
	(ii) receiving results of the web search (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	18(iii) outputting through the at least one output device at least a portion of the results of the web search (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the a portion of the results of the web search. Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device).
	However, it is noted that the prior art of Bruno does not explicitly teach “wherein the user interface output corresponds to the user entered text and includes within the user entered text a hyperlink that corresponds to the search string text, (d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output, (e) responsive at least in part to receipt of the at least one input in (d);”
	On the other hand, in the same field of endeavor, Savliwala teaches wherein the user interface output corresponds to the user entered text and includes within the user entered text a hyperlink that corresponds to the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1), 
	(e) responsive at least in part to receipt of the at least one input in (d) (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Savliwala that teaches rich text features of messaging applications for mobile devices into Bruno that teaches a messaging application search service. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
	The motivation for doing so would be to sharing deep links with contacts during text message exchange (Savliwala par. [0003]).

	As per claim 21, Bruno teaches wherein in (a), the at least one indicator includes a text string start indicator and a text string end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	 wherein in (b), the user entered text includes as a subset thereof the text string start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	immediately followed by the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”),
	immediately followed by the text string end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), and 
	wherein in (c), in the user interface output the hyperlink is within the user entered text in place of the search string text (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device).

	As per claim 22, Bruno teaches wherein the steps further include 19enabling sending at least one wireless message from the computer device, wherein the at least one wireless message is operative to enable at least one output device of another computing device that receives the message, to output the user interface output (Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator. The presenting suggested search terms is automatically generated and provided to the user in the user device interface. Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). it is noted that the claim recited “automatically providing”. Where the mobile device is interpreted to have sending at least one wireless message from the computer device. As illustrates in fig. 3A-E, the messages are sent from one mobile device to other).

	As per claim 23, Savliwala teaches wherein in (c) the user interface output does not include the text start indicator and the text string end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator).

	As per claim 24, Bruno teaches wherein in (e) the web browser is included in the text entry application (Bruno, par. [0024], [0035], [0055], “the search app 120 may use a web browser application (not shown) or other application suitable for communicating with the mobile communication network 140 or other network.” Where the search app is the text entry application. The search app is also interpreted to include the (e) the web browser is included in the text entry application).

8.	Claims 2, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Bruno et al. (US 20160006856 A1) in view of Savliwala et al. (US 20170193087 A1) in further view of Choc (US 8433719 B1).

As per claim 2, Bruno, and Savliwala teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Bruno, and Savliwala do not explicitly teach “wherein (de)(ii) includes presenting the search string text to the web browser application, wherein invoking the web search is carried out responsive at least in part to presenting the search string text to the web browser application.”
	On the other hand, in the same field of endeavor, Choc teaches wherein (de)(ii) includes 	presenting the search string text to the web browser application (Choc, figs. 4:420, 5:504, Column 12, Lines 23-27, “displaying within the web browser a search query option for finding the portion of the search string input by the user within the web page loaded in the web browser.” Wherein the displaying within the web browser a search query option is interpreted as the presenting the search string text to the web browser application), 
	wherein invoking the web search is carried out responsive at least in part to presenting the search string text to the web browser application (Choc, fig. 4:422, Column 9, Lines 66-67, Column 10, Line 1, “invoke parser 212 to perform a search ( e.g., a text-based search) for the search term or portion of the search string within the web page data.” Wherein display search term or portion of the search string in fig. 4:422 could be invoke the search).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choc that teaches a search field within a web browser to include a user-selectable accelerator option to invoke a find in page feature of the web browser into the combination of Bruno that teaches a messaging application search service, and Savliwala that teaches rich text features of messaging applications for mobile devices. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to allow users to navigate directly to a web page by, for example, entering a web address, or uniform resource locator (URL), associated with the particular web page into an address field of the browser. (Choc Column 1, Lines 20-25). 

As per claim 12, Bruno, and Savliwala teach all the limitations as discussed in claim 11 above.  
However, it is noted that the combination of the prior art of Bruno, and Savliwala do not explicitly teach “wherein (f)(i) includes presenting the search string text to the web browser application, wherein the web search is invoked responsive at least in part to presenting the search string text to the web browser application.”
	On the other hand, in the same field of endeavor, Choc teaches wherein (f)(i) includes presenting the search string text to the web browser application (Choc, figs. 4:420, 5:504, Column 12, Lines 23-27, “displaying within the web browser a search query option for finding the portion of the search string input by the user within the web page loaded in the web browser.” Wherein the displaying within the web browser a search query option is interpreted as the presenting the search string text to the web browser application), 
	wherein the web search is invoked responsive at least in part to presenting the search string text to the web browser application (Choc, fig. 4:422, Column 9, Lines 66-67, Column 10, Line 1, “invoke parser 212 to perform a search ( e.g., a text-based search) for the search term or portion of the search string within the web page data.” Wherein display search term or portion of the search string in fig. 4:422 could be invoke the search).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choc that teaches a search field within a web browser to include a user-selectable accelerator option to invoke a find in page feature of the web browser into the combination of Bruno that teaches a messaging application search service, and Savliwala that teaches rich text features of messaging applications for mobile devices. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to allow users to navigate directly to a web page by, for example, entering a web address, or uniform resource locator (URL), associated with the particular web page into an address field of the browser. (Choc Column 1, Lines 20-25). 

9.	Claims 3-8, and 13-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Bruno et al. (US 20160006856 A1) in view of Savliwala et al. (US 20170193087 A1) in view of Choc (US 8433719 B1) still in further vies of Shaw et al. (US 20150347532 A1).

As per claim 3, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 2 above.
However, it is noted that the combination of the prior art of Bruno, Savliwala, and Choc do not explicitly teach  “wherein (de)(ii) includes analyzing the presented search string text for an indication of a specified search engine, determining responsive to the analysis that the search string text includes the indication of the specified search engine, and responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text in the specified search engine.”
	On the other hand, in the same field of endeavor, Shaw teaches wherein (de)(ii) includes analyzing the presented search string text for an indication of a specified search engine, 5determining responsive to the analysis that the search string text includes the indication of the specified search engine (Shaw, fig. 9B par. [0272], [0275], “The device receives the search input (e.g., 904 of FIG. 9B) and determines whether the search input (e.g., 904) includes a search-engine-specifier term.” Where the received search input is a search string that is being analyzed and a search engine are being identified based on the enter search string. Further, “the device displays a first identifier icon (e.g., 906A, 908A of FIG. 9B) adjacent to each of the one or more selectable options (e.g., options 906, 908 of FIG. 9B) for initiating search of at least the first portion of the search input using the respective search engine.” Where the identifier icons are identifying search engines based on the search string received on the search input field), and 
	responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text in the specified search engine (Shaw, fig. 9C, par. [0282], “the device displays a search result (e.g., a list of search results; 922 of FIG. 9C) based on the search result information.” Where the search results herein are resulted on the search indicate on the search engine identifier 906A “IMSe”. Is inherent that before a search result is produce a search need to caused/started in a search engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw that teaches a displaying a user interface for searching into the combination of Bruno that teaches a messaging application search service, Savliwala that teaches rich text features of messaging applications for mobile devices, and Choc that teaches a search field within a web browser to include a user-selectable accelerator option to invoke a find in page feature of the web browser. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to allow users to determine a specific search engine during a search procedure (Shaw par. [0009]).

As per claim 4, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 3 above.
	Additionally, Bruno teaches wherein (de)(ii) includes causing the web browser application to invoke the web search of the search string text based on a location and to return results corresponding to areas within a set proximity of the location (Bruno, fig. 3E, par. [0051], “mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1” Where the location 1 is the location. The device memory locations are the set proximity of the location. The suggested resulted display associated with the memory location 1 as display on fig. 3E is the return results), 
wherein the location is provided through the user entered text received in (b) including an indication of the location, or the computing device automatically providing data corresponding to the location in correlated relation with the search string text (Bruno, par. [0053], [0055], “The links may be addresses (i.e., URLs, mobile device file locations, cloud storage file locations, or a filename of a file containing the actual content) of content, such as emoticons, videos and/or images.”, and “Upon selection of a suggested search location or site, the dialogue box 350 may be converted into a search bar in which search results may be presented, such as search bar 351”. The computer device is interpreted to automatically providing data corresponding to the location in correlated relation with the search string text).
As per claim 5, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 4 above.
Additionally, Bruno teaches wherein (de)(iv) includes outputting the indicia corresponding to the at least a portion of the results in at least one of a new tab, or a new window, of the web browser application, wherein the at least one new tab or the new window is output through the at least one output device (Bruno, fig. 3E:312, par. [0051],  “subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search.” Wherein the subdivision 312 of the display screen is interpreted as the new tab, or the new window).

As per claim 6, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 5 above.
	Additionally, Bruno teaches wherein (e)(iv) includes outputting through the least one output device (Bruno, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
	a user selectable toggle button (Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button), 
wherein user selection of the toggle button causes the at least one output device to change between outputting the indicia corresponding to the at least a portion of the results of the web search and outputting the user interface output of the text entry application (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).

As per claim 7, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 6 above.
	Additionally, Savliwala teaches wherein in (c), 7the hyperlink included in the user interface output includes all the characters included in the search string text, and does not include the text string start indicator and the text string end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator), 
	Additionally, Bruno teaches wherein in (e), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).  
As per claim 8, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 7 above.
	Additionally, Bruno teaches wherein (b) includes enabling receipt from the user through the at least one input device, at least one of the text string start indicator, search string text, and the text string end indicator, via at least one of manual text entry, voice entry, video entry, 	entry via manual selection, 8entry via motion, entry via light, entry via pasting, entry via a data or media file, or any combination thereof (Bruno, fig. 3, par. [0031], “a voice recognition function (not shown) that recognizes the voice inputs and populates the dialogue box 350 with text that corresponds to the voice recognition application's recognition of the voice inputs.” Where the voice inputs are interpreted as the voice entry).  

As per claim 13, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 12 above.
However, it is noted that the combination of the prior art of Bruno, Savliwala, and Choc do not explicitly teach  “wherein (f)(i) includes analyzing the presented search string text for an indication of a specified search engine, determining responsive to the analysis that the search string text includes the indication of the specified search engine, and responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text using the specified search engine.”
	On the other hand, in the same field of endeavor, Shaw teaches wherein (f)(i) includes 12analyzing the presented search string text for an indication of a specified search engine, determining responsive to the analysis that the search string text includes the indication of the specified search engine (Shaw, fig. 9B par. [0272], [0275], “The device receives the search input (e.g., 904 of FIG. 9B) and determines whether the search input (e.g., 904) includes a search-engine-specifier term.” Where the received search input is a search string that is being analyzed and a search engine are being identified based on the enter search string. Further, “the device displays a first identifier icon (e.g., 906A, 908A of FIG. 9B) adjacent to each of the one or more selectable options (e.g., options 906, 908 of FIG. 9B) for initiating search of at least the first portion of the search input using the respective search engine.” Where the identifier icons are identifying search engines based on the search string received on the search input field), and 
	responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text using the specified search engine (Shaw, fig. 9C, par. [0282], “the device displays a search result (e.g., a list of search results; 922 of FIG. 9C) based on the search result information.” Where the search results herein are resulted on the search indicate on the search engine identifier 906A “IMSe”. Is inherent that before a search result is produce a search need to caused/started in a search engine).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw that teaches a displaying a user interface for searching into the combination of Bruno that teaches a messaging application search service, Savliwala that teaches rich text features of messaging applications for mobile devices, and Choc that teaches a search field within a web browser to include a user-selectable accelerator option to invoke a find in page feature of the web browser. Additionally, this allows a user to quickly perform a search without leaving the messaging application.
The motivation for doing so would be to allow users to determine a specific search engine during a search procedure (Shaw par. [0009]). 

As per claim 14, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 13 above.
Additionally, Bruno teaches wherein (ef)(i) includes causing the web browser application to invoke the web search of the search string text based on a location and to return results corresponding to areas within a set proximity of the location (Bruno, fig. 3E, par. [0051], “mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1” Where the location 1 is the location. The device memory locations are the set proximity of the location. The suggested resulted display associated with the memory location 1 as display on fig. 3E is the return results), 
	wherein the location is provided through the user entered text received in (b) including an indication of the location, or the computing device automatically providing data corresponding to the location in correlated relation with the search string text (Bruno, par. [0053], [0055], “The links may be addresses (i.e., URLs, mobile device file locations, cloud storage file locations, or a filename of a file containing the actual content) of content, such as emoticons, videos and/or images.”, and “Upon selection of a suggested search location or site, the dialogue box 350 may be converted into a search bar in which search results may be presented, such as search bar 351”. The computer device is interpreted to automatically providing data corresponding to the location in correlated relation with the search string text).  

As per claim 15, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 14 above.
Additionally, Bruno teaches wherein (f)(iii) includes outputting the received results in at least one of a new tab, or a new window, of the web browser application, wherein the new tab or new window is output through the at least one output device (Bruno, fig. 3E:312, par. [0051],  “subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search.” Wherein the subdivision 312 of the display screen is interpreted as the new tab, or the new window).  

As per claim 16, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 15 above.
	Additionally, Bruno teaches wherein (f)(iii) includes outputting through the at least one output device a user selectable toggle button (Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button. Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
wherein user selection of the toggle button causes the at least one output device to change between outputting the at least a portion of the received results of the web search results received in (f)(iii) and outputting the user entered text (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).  

As per claim 17, Bruno, Savliwala, and Choc teach all the limitations as discussed in claim 16 above.
Additionally, Savliwala teaches wherein in (d), the hyperlink that is output through the at least one output device includes all the characters included in the search string text, and does not include the search string text start indicator and the search string text end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator),
Additionally, Bruno teaches wherein in (ef), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).

Response to Arguments
10. 	The new presented Abstract has less than 150 words. The new Abstract overcame the previous objection of the specification. Therefore, the specification objection is hereby withdrawn (Applicant arguments, page 21).
	
	Applicant’s arguments filed 04/26/2022, with respect to the U.S.C. § 112 rejections of claims 1-21 have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, pages 21-31). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 04/26/2022 with respect to the rejection of claims 1-21 under 35 U.S.C. §103 (Applicant’s arguments, pages 31-67), have been fully considered and are but are moot or not persuasive. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that prior art of Cesare et al. (US 20050262121 A1) does not teach any limitation of the examine invention. Cesare et al. (US 20050262121 A1) is no longer used to teach any limitation. See the rejection above. Therefore, this argument is moot. 

Applicant argues in several parts of the submitted Arguments/Remarks that were not motivation to combine the prior arts used in the under 35 U.S.C. §103. Respectfully, the examiner disagrees, see the clarification below. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are the following: 
In Cesare the motivation for doing so would be to provide users greater control over operations to clean input data (Cesare par. [0014]).
In Savliwala the motivation for doing so would be to sharing deep links with contacts during text message exchange (Savliwala par. [0003]).
In Shaw the motivation for doing so would be to allow users to determine a specific search engine during a search procedure (Shaw par. [0009]). 

Applicant argues the prior arts of Bruno et al. (US 20160006856 A1), Cesare et al. (US 20050262121 A1), Savliwala et al. (US 20170193087 A1), and Shaw et al. (US 20150347532 A1) fails to teach the limitations of claims 1-21. Respectfully, the examiner disagrees, see the clarification below. 
	
	As per claim 1, Bruno teaches a processor readable medium embodying non-transitory computer program instructions, wherein the instructions are operative to cause at least one processor of a computing device to carry out steps, comprising (Bruno, fig. 1, par. [0071], “a type of machine readable medium.  Executable code, for example, may take the form of software, firmware, or microcode of the type suitable for execution by the particular processor hardware of the mobile device, other user terminal device or server platform, so as to configure the respective equipment to perform functions like those discussed herein.” The type of machine readable medium is interpreted as the processor readable medium embodying non-transitory computer program instructions. Further, par. [0019], “The user 103 (i.e., a subscriber) may access any of the stored information via the mobile device 105 and/or other devices (e.g., a tablet, laptop or personal computer).” Where all the devices are computing devices and can be used to store and process computer instructions): 
	(a) causing to be assigned within a text entry application a text string start indicator and a text string end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt from a user of the computing device into the text entry application through at least one input device of the computing device, user entered text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device), 
	wherein the user entered text includes therein as a subset thereof the text string start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	then immediately thereafter search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”), and 
	then immediately thereafter the text string end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), 
	wherein search string text includes a plurality of characters selected and arranged by the user (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device), 
	3(c) responsive at least in part to receipt of the text string start indicator, the search string text, and the text string end indicator in (b), automatically providing(Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator. The presenting suggested search terms is automatically generated and provided to the user in the user device interface.Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). it is noted that the claim recited “automatically providing”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)),
	Additionally, Savliwala teaches 	wherein the user interface output corresponds to the user entered text with a hyperlink corresponding to the search string text, in place of the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1), 
	(e) responsive at least in part to receipt of (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link), 
	Additionally, Bruno teaches (i) automatically communicating via a web browser application (Bruno, fig. 1, par. [0024], [0035], “The communication between the search app 120 and the mobile communications network 140 may be direct or may be through other applications that are not shown in the example. For example, the search app 120 may use a web browser application (not shown) or other application suitable for communicating with the mobile communication network 140 or other network.” Where the mobile communications are via a web browser application. it is noted that the claim recited “automatically communicating”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
	(ii) invoking in the web browser application a web search based on the search string text (Bruno, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines), 
	4(iii) receiving results of the web search invoked in (e) (ii) (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	(iv) outputting through the at least one output device, indicia corresponding to at least a portion of the results of the web search received in  (e) (iii) (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the portion of the results of the web search received in (e) (iii). Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). 

	As per claim 2, Choc teaches wherein (de)(ii) includes presenting the search string text to the web browser application (Choc, figs. 4:420, 5:504, Column 12, Lines 23-27, “displaying within the web browser a search query option for finding the portion of the search string input by the user within the web page loaded in the web browser.” Wherein the displaying within the web browser a search query option is interpreted as the presenting the search string text to the web browser application), 
	wherein invoking the web search is carried out responsive at least in part to presenting the search string text to the web browser application (Choc, fig. 4:422, Column 9, Lines 66-67, Column 10, Line 1, “invoke parser 212 to perform a search ( e.g., a text-based search) for the search term or portion of the search string within the web page data.” Wherein display search term or portion of the search string in fig. 4:422 could be invoke the search).

	As per claim 3, Shaw teaches wherein (de)(ii) includes analyzing the presented search string text for an indication of a specified search engine, 5determining responsive to the analysis that the search string text includes the indication of the specified search engine (Shaw, fig. 9B par. [0272], [0275], “The device receives the search input (e.g., 904 of FIG. 9B) and determines whether the search input (e.g., 904) includes a search-engine-specifier term.” Where the received search input is a search string that is being analyzed and a search engine are being identified based on the enter search string. Further, “the device displays a first identifier icon (e.g., 906A, 908A of FIG. 9B) adjacent to each of the one or more selectable options (e.g., options 906, 908 of FIG. 9B) for initiating search of at least the first portion of the search input using the respective search engine.” Where the identifier icons are identifying search engines based on the search string received on the search input field), and 
	responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text in the specified search engine (Shaw, fig. 9C, par. [0282], “the device displays a search result (e.g., a list of search results; 922 of FIG. 9C) based on the search result information.” Where the search results herein are resulted on the search indicate on the search engine identifier 906A “IMSe”. Is inherent that before a search result is produce a search need to caused/started in a search engine).  

	As per claim 4, Bruno teaches wherein (de)(ii) includes causing the web browser application to invoke the web search of the search string text based on a location and to return results corresponding to areas within a set proximity of the location (Bruno, fig. 3E, par. [0051], “mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1” Where the location 1 is the location. The device memory locations are the set proximity of the location. The suggested resulted display associated with the memory location 1 as display on fig. 3E is the return results), 
	wherein the location is provided through the user entered text received in (b) including an indication of the location, or the computing device automatically providing data corresponding to the location in correlated relation with the search string text (Bruno, par. [0053], [0055], “The links may be addresses (i.e., URLs, mobile device file locations, cloud storage file locations, or a filename of a file containing the actual content) of content, such as emoticons, videos and/or images.”, and “Upon selection of a suggested search location or site, the dialogue box 350 may be converted into a search bar in which search results may be presented, such as search bar 351”. The computer device is interpreted to automatically providing data corresponding to the location in correlated relation with the search string text). 

	As per claim 5, Bruno teaches wherein (de)(iv) includes outputting the indicia corresponding to the at least a portion of the results in at least one of a new tab, or a new window, of the web browser application, wherein the at least one new tab or the new window is output through the at least one output device (Bruno, fig. 3E:312, par. [0051],  “subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search.” Wherein the subdivision 312 of the display screen is interpreted as the new tab, or the new window). 

	As per claim 6, Bruno teaches wherein (e)(iv) includes outputting through the least one output device (Bruno, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
	a user selectable toggle button (Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button), 
	wherein user selection of the toggle button causes the at least one output device to change between outputting the indicia corresponding to the at least a portion of the results of the web search and outputting the user interface output of the text entry application (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).  

	As per claim 7, Savliwala teaches wherein in (c), 7the hyperlink included in the user interface output includes all the characters included in the search string text, and does not include the text string start indicator and the text string end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator), 
	Additionally, Bruno teaches wherein in (e), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).  

	As per claim 8, Bruno teaches wherein (b) includes enabling receipt from the user through the at least one input device, at least one of the text string start indicator, search string text, and the text string end indicator, via at least one of manual text entry, voice entry, video entry, 	entry via manual selection, 8entry via motion, entry via light, entry via pasting, entry via a data or media file, or any combination thereof (Bruno, fig. 3, par. [0031], “a voice recognition function (not shown) that recognizes the voice inputs and populates the dialogue box 350 with text that corresponds to the voice recognition application's recognition of the voice inputs.” Where the voice inputs are interpreted as the voice entry).

	As per claim 9, Savliwala teaches wherein in (c), the hyperlink included in the user interface output includes all characters included in the search string text, and does not include the text string start indicator and the text string end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator), 
	Additionally, Bruno teaches wherein in (e), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).  
	As per claim 10, Bruno teaches wherein (de)(iv) includes outputting through the least one output device a user selectable toggle button (Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button. Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
	wherein user selection of the toggle button causes the at least one output device to change between outputting the indicia corresponding to the at least a portion of the results of the web search and outputting the user interface output of the text entry application (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).  

	As per claim 9, Bruno teaches a processor implemented method of improving a computing device by generating hyperlinks in a text entry application on-a the computing device, the method comprising (Bruno, fig. 3E, par. [0055], [0071], “methods of messaging application search service outlined above may be embodied in programming, e.g. from execution by a mobile device and/or at a server.” Where the mobile device is a computing device. Further, par. [0056], “a person may be searching for the lyrics to the song ‘My Girl’, so the first search term is the letter “m.” The search application, in an example in which search suggestions are provided as the user inputs search terms, may access a list of tagged items (e.g., links, images and the like) in the mobile device memory to locate tagged items that match the letter “m,” and populates the search bar with the matching tagged item.” Where the links is interpreted as the generating hyperlinks in a text entry application on-a the computing device): 
	(a) causing to be assigned within the text entry application a search string text start indicator and a search string text end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt from a user into the text entry application through at least one input device of the computing device, user entered text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device), 
	wherein the user entered text includes therein as a subset thereof the search string text start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	then thereafter without intermediate searchable characters, search string 10text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”), and 
	then thereafter without intermediate searchable characters, the search string text end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), 
	wherein the search string text comprises a plurality of user selected and arranged characters (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example the term “go ahea” has several characters that is arranged by a user via a computer device), 
	(c) responsive at least in part to receipt of the search string text start indicator, the search string text, and the search string text end indicator in (b) (Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator),
	Additionally, Savliwala teaches automatically generating a hyperlink corresponding to the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) outputting the user entered text through at least one output device of the computing device with the hyperlink generated in (c) included in place of the search string text, wherein the hyperlink in the output user entered text is selectable via at least one input through the at least one input device (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1),
 	(e) receiving at least one input through the at least one input device corresponding to selection of the hyperlink output in (d), (f) responsive at least in part to the at least one input received in (e) (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link. Further, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1), 
	Additionally, Bruno teaches 11(i) automatically invoking a web search in a web browser application using the search string text (Bruno, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
	(ii) receiving results of the web search invoked in (f)(i) (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	(iii) outputting at least a portion of the results of the web search received in (f)(ii) through the at last one output device (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the portion of the results of the web search received in (e) (iii). Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). 
	As per claim 12, Bruno teaches wherein (f)(i) includes presenting the search string text to the web browser application (Choc, figs. 4:420, 5:504, Column 12, Lines 23-27, “displaying within the web browser a search query option for finding the portion of the search string input by the user within the web page loaded in the web browser.” Wherein the displaying within the web browser a search query option is interpreted as the presenting the search string text to the web browser application), 
	wherein the web search is invoked responsive at least in part to presenting the search string text to the web browser application (Choc, fig. 4:422, Column 9, Lines 66-67, Column 10, Line 1, “invoke parser 212 to perform a search ( e.g., a text-based search) for the search term or portion of the search string within the web page data.” Wherein display search term or portion of the search string in fig. 4:422 could be invoke the search). 

	As per claim 13, Shaw teaches wherein (f)(i) includes 12analyzing the presented search string text for an indication of a specified search engine, determining responsive to the analysis that the search string text includes the indication of the specified search engine (Shaw, fig. 9B par. [0272], [0275], “The device receives the search input (e.g., 904 of FIG. 9B) and determines whether the search input (e.g., 904) includes a search-engine-specifier term.” Where the received search input is a search string that is being analyzed and a search engine are being identified based on the enter search string. Further, “the device displays a first identifier icon (e.g., 906A, 908A of FIG. 9B) adjacent to each of the one or more selectable options (e.g., options 906, 908 of FIG. 9B) for initiating search of at least the first portion of the search input using the respective search engine.” Where the identifier icons are identifying search engines based on the search string received on the search input field), and 
	responsive at least in part to the determination causing the web browser application to invoke the web search of the search string text using the specified search engine (Shaw, fig. 9C, par. [0282], “the device displays a search result (e.g., a list of search results; 922 of FIG. 9C) based on the search result information.” Where the search results herein are resulted on the search indicate on the search engine identifier 906A “IMSe”. Is inherent that before a search result is produce a search need to caused/started in a search engine).  

	As per claim 14, Bruno teaches wherein (ef)(i) includes causing the web browser application to invoke the web search of the search string text based on a location and to return results corresponding to areas within a set proximity of the location (Bruno, fig. 3E, par. [0051], “mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1” Where the location 1 is the location. The device memory locations are the set proximity of the location. The suggested resulted display associated with the memory location 1 as display on fig. 3E is the return results), 
	wherein the location is provided through the user entered text received in (b) including an indication of the location, or the computing device automatically providing data corresponding to the location in correlated relation with the search string text (Bruno, par. [0053], [0055], “The links may be addresses (i.e., URLs, mobile device file locations, cloud storage file locations, or a filename of a file containing the actual content) of content, such as emoticons, videos and/or images.”, and “Upon selection of a suggested search location or site, the dialogue box 350 may be converted into a search bar in which search results may be presented, such as search bar 351”. The computer device is interpreted to automatically providing data corresponding to the location in correlated relation with the search string text).  

	As per claim 15, Bruno teaches wherein (f)(iii) includes outputting the received results in at least one of a new tab, or a new window, of the web browser application, wherein the new tab or new window is output through the at least one output device (Bruno, fig. 3E:312, par. [0051],  “subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search.” Wherein the subdivision 312 of the display screen is interpreted as the new tab, or the new window).  

	As per claim 16, Bruno teaches wherein (f)(iii) includes outputting through the at least one output device a user selectable toggle button Bruno, fig. 3D-E, par. [0051], “FIG. 3D, as vertically oriented, the display may be subdivided in any direction (i.e., horizontal) or manner and a list of sites or locations, or group of icons representing the sites or locations, or the like is presented adjacent to the messaging application.” Wherein the group of icons are interpreted as the user selectable toggle button. Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device), 
	wherein user selection of the toggle button causes the at least one output device to change between outputting the at least a portion of the received results of the web search results received in (f)(iii) and outputting the user entered text (Bruno, fig. 3E, par. [0051], “The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4)” Where each suggested search site can be considered as a portion of the results. A icon represent each site is display as show in fig. 3E).  

	As per claim 17, Savliwala teaches wherein in (d), the hyperlink that is output through the at least one output device includes all the characters included in the search string text, and does not include the search string text start indicator and the search string text end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator), 
	Additionally, Bruno teaches wherein in (ef), the web browser application is a separate web browser application outside of the text entry application (Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).  

	As per claim 18, Savliwala teaches wherein in (d), the hyperlink that is output through the at least one output device 15includes all the characters included in the search string text, and does not include the search string text start indicator and the search string text end indicator (Savliwala, figs. 1-2, par. [0037], “The text “get a beer” may be referred to as deep link 132.” The “get a beer” text enter by the user is automatically generated the deep link herein interpreted as the hyperlink. The deep link includes all characters included in the text, and does not include the text string start indicator and the text string end indicator), 
	Additionally, Bruno teaches wherein in ((Bruno, par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where all the search engine is separate web browser application outside of the text entry application).  

	As per claim 19, Bruno teaches wherein (b) includes enabling receipt from the user into the text entry application through the at least one input device, at least one of the search string text start indicator, the search string text, and the search string text end indicator, via at least one of manual text entry, voice entry, video entry, entry via manual selection, 16entry via motion, entry via light, entry via pasting, entry via a data or media file, or any combination thereof (Bruno, fig. 3, par. [0031], “a voice recognition function (not shown) that recognizes the voice inputs and populates the dialogue box 350 with text that corresponds to the voice recognition application's recognition of the voice inputs.” Where the voice inputs are interpreted as the voice entry).  

	As per claim 20, Bruno teaches a processor readable medium embodying non-transitory computer program instructions, wherein the instructions are operative to cause at least one processor of a computing device to carry out steps, comprising (Bruno, fig. 1, par. [0071], “a type of machine readable medium.  Executable code, for example, may take the form of software, firmware, or microcode of the type suitable for execution by the particular processor hardware of the mobile device, other user terminal device or server platform, so as to configure the respective equipment to perform functions like those discussed herein.” The type of machine readable medium is interpreted as the processor readable medium embodying non-transitory computer program instructions. Further, par. [0019], “The user 103 (i.e., a subscriber) may access any of the stored information via the mobile device 105 and/or other devices (e.g., a tablet, laptop or personal computer).” Where all the devices are computing devices and can be used to store and process computer instructions): 
	(a) causing to be assigned within a text entry application at least one search string text indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	(b) enabling receipt into the text entry application through at least one input device of the computing device, user entered text including as only a portion thereof the at least one search string text indicator and the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” where the input text is interpreted as the search string text. For example, “go ah”. The $S is also inputted here in indicating the begin of the search the $S where $ indicates that a search function will be invoked. The input text is entered by the user of the computer device. Where $ can be interpreted as the user entered text including as only a portion thereof), 
	wherein within the user entered text the at least one search string text indicator at least one of precedes and follows the search string text without searchable characters being intermediate of the search string text indicator and the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset. Where “go ah” is the search string text immediately enter after the “S”. Where the space character immediately after the string “go” is an indicator that string text entered go has end. The space character is also considered as a search string text without searchable characters being intermediate of the search string text indicator and the search string text), 
	17wherein search string text includes a plurality of user selected and arranged characters (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device), 
	(c) responsive at least in part to receipt through the at least one input device of the at least one search string text indicator and the search string text in (b), automatically providing a user interface output through at least one output device of the computing device (Bruno, fig. 3B, par. [0042]-[0043], “FIG. 3B illustrates an example of a screen of the messaging application presenting suggested search terms based on the input of search terms in the example illustrated in FIG. 3A” and “a list of suggested searches is presented in a menu that drops down in front of the keyboard 370.”. Where the input of search terms of fig. 3A has a start and end indicator. The presenting suggested search terms is automatically generated and provided to the user in the user device interface. Further, fig. 3E, par. [0051], “a mobile device 302 that has a display screen 311” Where the mobile device is one output device). it is noted that the claim recited “automatically providing”. It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
	Additionally, Savliwala teaches wherein the user interface output corresponds to the user entered text and includes within the user entered text a hyperlink that corresponds to the search string text (Savliwala, figs. 3-4, par. [0041], “Results 148-1, 148-2, 148-3, and 148-4 (collectively, results 148) each correspond to a deep link into an app corresponding to the search query 144.” Wherein the deep links are corresponding to a search query is interpreted as the hyperlink corresponding to the search string text. Further, figs. 1:112, figs. 2:132, par. [0040], discloses deep links that can also be interpreted as hyperlinks. For example, the results 148-1, 148-2, 148-3, and 148-4 all comprise of deep link corresponding the search string get beer), 
	(d) enabling receipt of at least one input through the at least one input device corresponding to user selection of the hyperlink in the user interface output (Savliwala, fig. 2, par. [0038], “The messaging app 124 may underline “get a beer” to indicate that the second user can select this link to see corresponding actions. The text “get a beer” may be referred to as deep link 132.” Where the deep link is a hyperlink displayed on a user interface. The user is able/enable to make selection of the deep link. Herein the link is presented on a device view/interface, see fig. 2:120-1), 
	(e) responsive at least in part to receipt of the at least one input in (d) (Savliwala, fig. 3, par. [0040]-[0041], “a view 100-2 of the mobile device 100 indicates an example implementation of a user interface produced when the user selects the deep link 112”  Where the user interface produce a plurality of results that correspond to the deep link selected by the user. The user interface produced is produced as a response for the selection of the deep link), 
	Additionally, Bruno teaches (i) carrying out responsive to operation of a web browser, a web search using the search string text (Bruno, fig. 1, par. [0024], [0035], “The communication between the search app 120 and the mobile communications network 140 may be direct or may be through other applications that are not shown in the example. For example, the search app 120 may use a web browser application (not shown) or other application suitable for communicating with the mobile communication network 140 or other network.” Where the mobile communications are via a web browser application. Further, fig. 2, par. [0035]-[0038], “In response, the mobile device search application processes the search terms based on a search algorithm (224). For example, the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term.” Where the search application processes the search terms based on a search algorithm is interpreted as the invoking in the web browser application the web search based on the search string text. Where the search application is doing web search using search engines), 
	(ii) receiving results of the web search (Bruno, fig. 3C-E, par. [0036]-[0037], [0044]-[0045], “The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results.” Where the search results are presented after it received the search term and the search button is invoked), and 
	18(iii) outputting through the at least one output device at least a portion of the results of the web search (Bruno, fig. 3E, par. [0051]-[0053], “a first subdivision 313 of the display screen 311 provides the same information and functionality as the display 310 of FIG. 3C albeit on a reduced scale, and the other, or the second, subdivision 312 of the display screen provides a listing of suggested, or recommended, data sources through which the search application may be instructed to search. The second subdivision 312 allows the user to select from a number of web sites (such as suggested search sites 1-4), cloud storage sites (e.g., Suggested Cloud Storage 1), and/or mobile device memory locations, such as file locations (e.g., Suggested Mobile Device Memory Location 1), that may be used when a search is performed.” Wherein the subdivision is interpreted as indicia. Wherein the suggested search sites 1-4 is interpreted as the portion of the results of the web search. Further, “a mobile device 302 that has a display screen 311” Where the mobile device is one output device).  

	As per claim 21, Bruno teaches wherein in (a), the at least one indicator includes a text string start indicator and a text string end indicator (Bruno, figs. 1, 3A, par. [0023], “a messaging application (app) 110” where the messaging application is interpreted as the text entry application. “A search indicator may be input characters, such "$S", "??", or a specialty key provided for use with the messaging app 110” Where the input characters $S is interpreted as the first indicator designates a start of search string text. For example, the user may set specific character sets or symbol sets for initiating the search (e.g., "$S"). Where the user is assigning the set specific character to initiate the search follow by a search string. For example, $Sgo ah illustrated on fig. 3A. The $ is a character that indicated that the text string start for the search and the space after the string is the indicator that the text string end), 
	 wherein in (b), the user entered text includes as a subset thereof the text string start indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A) may be obtained from a user input device” Where “S” is interpreted as the subset), 
	immediately followed by the search string text (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” where “go ah” is the search string text immediately enter after the “S”),
	immediately followed by the text string end indicator (Bruno, fig. 3A, par. [0032], “a dialogue box for inputting text to the messaging application as shown in FIG. 3A.  The input text (shown, for example, as "$Sgo ah" in FIG. 3A” Where the space character immediately after the string “go” is an indicator that string text entered go has end), and 
	wherein in (c), in the user interface output the hyperlink is within the user entered text in place of the search string text (Bruno, fig. 3A, par. [0037], “the search terms “go ah” of FIG. 3A are initially input via the input device, but the user continues to add characters to the search term, such as “go ahea,” in which case, the search function passes the updated search term to the search function.” For example, the term “go ahea” has several characters that is arranged by a user via a computer device). 

Applicant argues “Prima Fascia Obviousness Is Not Established”  (Applicant’s arguments, page 40). Respectfully, the examiner disagrees, see the clarification below.
"During patent examination and reexamination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face. Under this framework, the patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art. Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). See MPEP 2142, and the above explanation of every limitation being disclosed by the prior arts with motivations to combined.

Applicant argues “No Receipt Of User Entered Text Which Includes As A Subset Thereof A Text String Start Indicator, Search String Text, And A Text String End Indicator, And Providing A User Interface Output Which Corresponds To The User Entered Text But With A Hyperlink In Place Of The Search String Text” (Applicant’s arguments, page 40). Respectfully, the examiner disagrees, see the clarification below.
	Applicant is merely arguing the newly added limitations elements in the claim that were not previously presented. 

Applicant argues “Modifying Bruno In The Manner Proposed By The Office Would Render Bruno Unsatisfactory For Its Intended Purpose” (Applicant’s arguments, page 42). Respectfully, the examiner disagrees, see the clarification below.
The prior art of Bruno can be modified to provide users greater control over operations to clean input data as taught by Cesare par. [0014].  Bruno can be modified to sharing deep links with contacts during text message exchange as taught by Savliwala par. [0003]. Bruno can be modified to allow users to determine a specific search engine during a search procedure taught by Shaw par. [0009].

Applicant argues “No User Entered Text, Including A Text String Start Indicator, Text String Text And A Text String End Indicator” (Applicant’s arguments, page 43). Respectfully, the examiner disagrees, see the clarification below.
Applicant is merely arguing the elements that are no included in any limitations of the claims. No where int the claims have elements saying that the user enter text including a text starting start indicator and or end indicator. The element “No User Entered Text …” were not previously presented in the claims.

Applicant argues “Bruno Has No Need For A Text String End Indicator” (Applicant’s arguments, page 44). Respectfully, the examiner disagrees, see the clarification below.
The is noted that Bruno terms entered has space after. Which is an indicator that the terms have end. As per the current specification a space can be an indication of the end of the search string see specification par. [0030]. It is also known in the art that every search term has to have an end or the search would never begin. It would be unpractical and useless to conduct a search without end the string/term you are search for.

Applicant argues “No Automatic Communication Via A Web Browser Application Responsive To User Selection Of The Hyperlink” (Applicant’s arguments, page 45). Respectfully, the examiner disagrees, see the clarification below.
It was known at the time of the invention that merely providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). See the completed explanation above. 

Applicant argues “No Invoking In A Browser Application A Web Search Based On Search String Text” (Applicant’s arguments, page 46). Respectfully, the examiner disagrees, see the clarification below.
Bruno par. [0035], “the search application may use a preselected search engine (e.g., Google®, Bing® or Yahoo®) to search the Internet using the selected or inputted search term. In another example, a particular web site (i.e., one type of data source) may be indicated by the user via a specific selection of the web site (or specific type of data source), or by predetermined user preferences, for searching.” Where all Google®, Bing® or Yahoo® are examples of web browsers. Further, there is not elements in claims reciting “No Invoking …”. 

Applicant argues “Bruno Has No Need For The Search System Of Savliwala.” (Applicant’s arguments, page 46). Respectfully, the examiner disagrees, see the clarification below.
The Examiner is not clear what this arguments. It appears that the applicant affirms that Bruno already have a search system and does not need to modify or improve it to conduct the search disclosed in the claims. 

Applicant argues “Modifying Bruno To Include Features Of Savliwala Would Render Bruno Unsuitable For Its Intended Purpose” (Applicant’s arguments, page 47). Respectfully, the examiner disagrees, see the clarification below.
The prior art of Bruno can be modified to provide users greater control over operations to clean input data as taught by Cesare par. [0014].  Bruno can be modified to sharing deep links with contacts during text message exchange as taught by Savliwala par. [0003]. Bruno can be modified to allow users to determine a specific search engine during a search procedure taught by Shaw par. [0009].

Applicant argues “No Valid Reason To Combine Savliwala With Bruno And Cesare” (Applicant’s arguments, page 49). Respectfully, the examiner disagrees, see the clarification below.
The prior art of Bruno can be modified to provide users greater control over operations to clean input data as taught by Cesare par. [0014]. This argument is also moot. The prior art of Cesare is non-longer being use to reject the clams. 
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157